Citation Nr: 1136624	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to June 1989, from January 1991 to May 1991, and from June 1993 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.

For the reasons stated below, the issues of entitlement to service connection for a cardiovascular disability, blood clots, and gout have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Veteran is currently in receipt of service connection for chronic renal insufficiency with hypertension, rated 80 percent disabling, and hypertensive retinopathy, rated noncompensable.  He is therefore eligible for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

The most recent VA examination, in April 2010, considered whether the Veteran was unemployable due to his service-connected chronic renal insufficiency with hypertension.  However, during the February 2011 Board hearing, as well as on several prior occasions, the Veteran raised service connection claims for blood clots, for a cardiovascular disability, to include residuals of a myocardial infarction, and for gout, all to include as secondary to his service-connected chronic renal insufficiency with hypertension.  To date, these claims have not been adjudicated and, as noted above, they have been referred to the AOJ for appropriate action.  As the grant of any of these service connection claims would impact the issue of entitlement to a TDIU by requiring consideration of whether the combination of service connected disabilities renders the Veteran unemployable, the Board finds it would be premature to adjudicate the TDIU claim prior to adjudication of the inextricably intertwined service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

After adjudicating the pending service connection claims for a cardiovascular disability, for blood clots, and for gout, undertake any additional development deemed appropriate, and give the Veteran full opportunity to supplement the record.  Then, readjudicate the claim for a TDIU.  If the TDIU claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate outcome of this appeal.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


